Title: From John Quincy Adams to Executors of John Adams’s Estate, 24 September 1826
From: Adams, John Quincy
To: Executors of John Adams’s Estate


				
					
					September 24, 1826
				
				Know all Men by these Presents, that I John Quincy Adams of Boston in the County of Suffolk, Esquire, am held and firmly bound, in my individual capacity, to the said John Quincy Adams, and Josiah Quincy also of said Boston, Esquire, Executors of the Last Will and Testament of John Adams, late of Quincy in the County of Norfolk, Doctor of Laws, deceased, in the sum of forty four two thousand eight-hundred dollars—To the which payment I do hereby bind myself, my Heirs Executors and Administrators at said Quincy this second day of October in the year of our Lord one thousand eight hundred and twenty-six.Whereas the said John Adams did by his said Last Will and Testament among other dispositions of his property, devise, bequeath and direct as follows. to wit that the whole of his Estate, real, personal and mixed with certain exceptions therein otherwise disposed of should be sold by his Executors and after the payment of his debts and funeral expenses, be ordered that the proceeds of the said Sale, together with the sums to be paid or secured to be paid by the said John Quincy Adams to the said Executors by virtue of a devise in the said Will to him, should be appropriated in fourteen equal portions; one half, or seven portions of which were to his Son, Thomas Boylston Adams, and to his six children, Abigail Smith Adams, Elizabeth Coombs Adams, Thomas Boylston Adams junior, Isaac Hull Adams, John Quincy Adams junior, and Joseph Harrod Adams.And whereas the said John Adams by his said Last Will and Testament did further direct and or that his said Executors should retain in their hands all the portions of his Estate therein devised to his son Thomas Boylston Adams and to his six children above named; that they put the same out to interest and hold the same in trust; paying the said interest to his said son Thomas Boylston Adams, or to the support of his family, or forming an accumulating fund for the benefit of his children, at their discretion, until his said children attain the age of twenty one years, and as each attain the said age, that his Executors should pay over such child’s portion to him or her successively; and after the decease of his said son Thomas, that his portion should be equally divided among such of his children as shall then survive.And Whereas, the whole Estate, Real, Personal and mixed, of the said John Adams, has in fulfilment of the directions of his said last Will and Testament of the said been sold by the said Executors, so far as has been practicable, and the proceeds thereof amount, after deduction of the sums necessary for payment, of the debts, funeral charges, and necessary expenses of Administration, together with the allowance usual to the Executors, to the sum of forty-two thousand dollars, including the sum of ten thousand Dollars,  secured by the said John Quincy Adams to be paid to the said Executors, within three years from the fourth day of July last past, with interest from that day until paid.Now the Condition of this obligation is such, that if the said John Quincy Adams His Heirs, Executors or Administrators, shall pay or cause to be paid, to the said Executors of the last Will and Testament of the said John Adams, the sum of twenty-one thousand Dollars, in manner following, and with interest as follows that is to say.Lawful interest at six per Cent a year, in quarterly payments on the first days of January, April, July and October, upon so much of the said sum of twenty-one thousand dollars, as shall remain at the said quarterly days respectively unpaid: which interest shall in fulfilment of the directions of the said last Will and Testament be applied by the said Executors, to the support and subsistence of Thomas Boylston Adams of said Quincy Esquire, and of his family, and particularly of his six children herein after named.Three thousand dollars of the principal, to be paid by the said Executors to Abigail Smith Adams, daughter of the said Thomas Boylston, or to her legal Representative on the 28th day of July 1827. when she will attain the age of twenty one-yearsThree thousand dollars of the said principal, to be paid by the said Executors to Elizabeth Coombs Adams, second daughter of the said Thomas Boylston, or to her legal Representatives on the ninth day of February 1829.Three thousand dollars of the said principal, to be paid by the said Executors to Thomas Boylston Adams junior, Son of the said Thomas Boylston, or to his legal Representative, on the 3d. day of August 1830Three thousand dollars of the said principal, to be paid by the said Executors to Isaac Hull Adams, second Son of the said Thomas Boylston, or to his legal Representative on the 25th day of May 1834Three thousand Dollars of the said principal, to be paid by the said Executors, to John Quincy Adams junior third Son of the Said Thomas Boylston, or to his legal Representative on the 14th. day of December 1836.Three thousand Dollars of the said principal, to be paid by the said Executors to Joseph Harrod Adams fourth Son of the said Thomas Boylston, or to his legal Representative on the 15th. day of December 1838.The said days of payment to each of the said children, being those on which they will attain, if living, respectively the age of twenty one years—And lastly, three thousand dollars of the said principal, on the decease of the said Thomas Boylston Adams, to be by the said Executors, or their Successors Administrators of the said last Will and Testament of the said John Adams, divided equally between the children of the said Thomas Boylston Adams, who may survive him.And upon every payment of three thousand dollars, as aforesaid, the interest on so much of the said principal sum of twenty one thousand dollars is thenceforward to cease and determine.And if the said John Quincy Adams his Heirs, Executors, or Administrators shall make the said payments of interest and of principal as aforesaid, to the said Executors or their successors, Administrators of the said last Will and Testament of John Adams, for the purposes above described, in fulfilment of the directions thereof, and applicable to no other purpose, than this obligation, together with the following mortgages of real Estate, bearing even date with these Presents, and given by the said John Quincy Adams to the said Executors, to secure the said payments of Interest and principal conformably to the said Will  shall be null and void: otherwise to remain; this obligation and each of the said mortgages, according to its tenour, respectively in full force and virtue.Witness my Hand and Seal at Quincy aforesaid the day and year first above written. 1. A Mortgage of the Homestead Estate and 95 Acres two quarters and one Rod of Land, conditioned for the payment of the devises to Abigail Smith Adams, and Elizabeth Coombs Adams, with interest as aforesaid.2 A Mortgage of two dwelling Houses at the Corner of Nassau and Boylston Streets Boston; conditioned for the payment of the devises to Thomas Boylston Adams junr. and Isaac Hull Adams, with interest as aforesaid.3. A Mortgage of a Brick dwelling House and Store in Court Street Boston, conditioned for the payment of the devises to John Quincy Adams, junior, and Joseph Harrod Adams, with interest as aforesaid.4 A Mortgage of the farm at the foot of Penn’s Hill, with the buildings thereon situated conditioned for the payment of the devise to Thomas Boylston Adams, with interest, according to the directions of the Will.Each mortgage to be cancelled, and discharged, upon payment of the devise, to secure the payment of which it is given—And each mortgage may be cancelled by mutual agreement between the said Executors, and the said John Quincy Adams, His Heirs, Executors or Administrators upon the substitution of other adequate security in its place.
				
					
				
				
			